DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kordik et al 20160087734 (hereinafter Kordik) in view of Kiss et al 20050260949 (hereinafter Kiss).
Regarding claim 9, Kordik discloses a method for testing at least two reception paths in a radar receiver (CH1, CH2, see fig. 5, [0025]), wherein the at least two reception paths each comprise a mixer and a downstream signal processing circuit (10, 15, see figs. 5 and 6, [0026]), the method comprising: respectively injecting a test signal into the at least two reception paths, so that in each case at least a first test tone and a second test tone having frequencies in a passband of each downstream signal processing circuit are present on the at least two reception paths downstream of a respective mixer (STESTRF is supplied to each receive channel, see fig. 5, [0025]); RXDIG,1 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]); and tapping a second baseband signal, generated by a second respective downstream signal processing circuit, from a second one of the at least two reception paths, the second baseband signal being based on the test signal (taking SRXDIG,2 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]).
Kordik does not disclose wherein the test signal comprises at least a first test tone and a second test tone having different frequencies in a passband of each downstream signal processing circuit, wherein the test signal is injected into each of the at least two reception paths so that in each case the first test tone and the second test tone are present on each of the at least two reception paths downstream of a respective mixer.
In the same field of endeavor, Kiss discloses a method for testing at least two reception paths in a radar receiver, wherein the at least two reception paths each comprise a mixer and a downstream signal processing circuit (see fig. 7, [0067], [0072]), the method comprising: respectively injecting a test signal into the at least two reception paths, wherein the test signal comprises at least a first test tone and a second test tone having different frequencies in a passband of each downstream signal processing circuit (see [0072], [0097]), wherein the test signal is injected into each of the at least two reception paths so that in each case the first test tone and the second test tone are present on each of the at least two reception paths (see [0072], [0097]).

Regarding claim 17, Kordik discloses an apparatus (see fig. 5) for testing at least two reception paths in a radar receiver (CH1, CH2, see fig. 5, [0025]), wherein the at least two reception paths each comprise a mixer and a downstream signal processing circuit (10, 15, see figs. 5 and 6, [0026]), the apparatus comprising: an injection circuit configured to inject a test signal into the at least two reception paths, so that in each case at least a first test tone and a second test tone having frequencies in a passband of each downstream signal processing circuit are present on the at least two reception paths downstream of a respective mixer (STESTRF is supplied to each receive channel, see fig. 5, [0025]); a tapping circuit (see fig. 6) configured to tap a first baseband signal, generated by a first respective downstream signal processing circuit, from a first one of the at least two reception paths (taking SRXDIG,1 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]), and tap a second baseband signal, generated by a second respective downstream signal processing circuit, from a second one of the at least two reception paths (taking SRXDIG,2 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]), the first baseband signal and the second baseband signal each being based on the test signal (see [0025]-[0026]).  
Kordik does not disclose wherein the test signal comprises at least a first test tone and a second test tone having different frequencies in a passband of each downstream signal processing circuit, wherein the test signal is injected into each of the 
In the same field of endeavor, Kiss discloses a method for testing at least two reception paths in a radar receiver, wherein the at least two reception paths each comprise a mixer and a downstream signal processing circuit (see fig. 7, [0067], [0072]), the method comprising: respectively injecting a test signal into the at least two reception paths, wherein the test signal comprises at least a first test tone and a second test tone having different frequencies in a passband of each downstream signal processing circuit (see [0072], [0097]), wherein the test signal is injected into each of the at least two reception paths so that in each case the first test tone and the second test tone are present on each of the at least two reception paths (see [0072], [0097]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kiss with Kordik by injecting a test signal comprising a first and second tone into the reception path, as taught by Kiss, for the benefit of compensating for frequency imbalance in the receiver.
Regarding claim 13 as applied to claim 9, Kordik further discloses wherein the test signal has a discontinuity in a frequency spectrum between a first signal component that produces the first test tone of the test signal and a second signal component that produces the second test tone of the test signal (see [0025]-[0026]).  
Regarding claim 20 as applied to claim 17, Kordik further discloses wherein the apparatus and the radar receiver are arranged on a common semiconductor chip (see figs. 1 and 3, [0016], [0019], [0023]).  
Allowable Subject Matter
Claims 1-3, 5-8, and 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14 are allowed in view of the amendment to the claims incorporating subject matter previously objected to as allowable if incorporated into the independent claims. Claims 2, 3, and 5-8 are allowed by virtue of being dependent on claim 1. Claim 16 is allowed by virtue of being dependent on claim 14.
Claims 10-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 10-12 and 18-19 are indicated as allowable in view of applicant’s remarks submitted June 18, 2021. They are persuasive over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648